                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                          DOCKET NO. 3:19-CV-257-MOC-DCK

 STEPHANIE JOHNSON, individually, and on                 )
 behalf of T.S., a child with a disability,              )
                                                         )
                       Plaintiff,                        )
                                                         )
    vs.                                                  )                  ORDER
                                                         )
 CHARLOTTE MECKLENBURG COUNTY                            )
 BOARD OF EDUCATION,                                     )
                                                         )
                      Defendant.                         )


          THIS MATTER IS BEFORE THE COURT on the “Department Of Public Instruction’s

Motion To File Under Seal” (Document No. 11) filed September 24, 2019. This motion has been

referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate. Having carefully considered the motion and the record, and noting consent

of the parties, the undersigned will grant the motion.

          A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

          LCvR. 6.1     SEALED FILINGS AND PUBLIC ACCESS.

                 (a)     Scope of Rule. To further openness in civil case
                 proceedings, there is a presumption under applicable common law
                 and the First Amendment that materials filed in this Court will be
                 filed unsealed. This Rule governs any party’s request to seal, or
                 otherwise restrict public access to, any materials filed with the Court
                 or used in connection with judicial decision- making. As used in this
                 Rule, “materials” includes pleadings and documents of any nature
                 and in any medium or format.

                 (b)    Filing under Seal. No materials may be filed under seal
                 except by Court order, pursuant to a statute, or in accordance with a
                 previously entered Rule 26(e) protective order.
               (c)     Motion to Seal or Otherwise Restrict Public Access. A
               party’s request to file materials under seal must be made by formal
               motion, separate from the motion or other pleading sought to be
               sealed, pursuant to LCvR 7.1. Such motion must be filed
               electronically under the designation “Motion to Seal.” The motion
               must set forth:

                      (1)     A non-confidential description of the
                      material sought to be sealed;
                      (2)     A statement indicating why sealing is
                      necessary and why there are no alternatives to filing
                      under seal;
                      (3)     Unless permanent sealing is sought, a
                      statement indicating how long the party seeks to have
                      the material maintained under seal and how the
                      matter is to be handled upon unsealing; and
                      (4)     Supporting statutes, case law, or other
                      authority.

Local Rule 6.1. It appears that the requirements of Local Rule 6.1(c)(1) through (4) have been

adequately met and that sealing is appropriate to protect information related to a minor.

       Noting that the time for public response has not run to this motion, the Court will consider

any objection to this Order from non-parties as an objection to the motion, requiring no additional

burden for any non-party under the Federal Rules of Civil Procedure. See Local Rule 6.1(e).

                                         CONCLUSION

       IT IS, THEREFORE, ORDERED that “Department Of Public Instruction’s Motion To

File Under Seal” (Document No. 11) is GRANTED. Non-party North Carolina Department of

Public Instruction may file the administrative record (Document No. 13) under seal.



                                        Signed: September 30, 2019




                                                 2
